Order entered February 8, 2019




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-18-01318-CR

                       ALFREDO ALMANZA ROMERO, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 366th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 366-80084-2018

                                          ORDER
       Before the Court is court reporter Antoinette Varela’s February 6, 2019 first request for

an extension of time to file the reporter’s record. We GRANT the request and ORDER the

reporter’s record filed within THIRTY DAYS of the date of this order.


                                                     /s/   LANA MYERS
                                                           JUSTICE